Caracaus v Conifer Cent. Sq. Assoc. (2017 NY Slip Op 08947)





Caracaus v Conifer Cent. Sq. Assoc.


2017 NY Slip Op 08947


Decided on December 22, 2017


Appellate Division, Fourth Department


NeMoyer, J.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1120 CA 17-00135

[*1]EUNICE M. CARACAUS, PLAINTIFF-RESPONDENT,
vCONIFER CENTRAL SQUARE ASSOCIATES, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


WALTER D. KOGUT, P.C., FAYETTEVILLE (WALTER D. KOGUT OF COUNSEL), FOR DEFENDANT-APPELLANT.
LEGAL SERVICES OF CNY, INC., SYRACUSE (ERIC TOHTZ OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

NeMoyer
	Appeal from an order of the Oswego County Court (Donald E. Todd, J.), entered January 10, 2017. The order denied the motion of defendant to transfer the action to Central Square Village Court. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same Opinion by NeMoyer, J., as in Caracaus v Conifer Cent. Sq. Assoc. ([appeal No. 1] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court